DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 JUL 2018, 18 JUL 2019, and 18 MAY 2020 were timely filed previously in the prosecution history.  These documents were previously considered but no indication of the consideration was provided to Applicant.  Examiner has re-considered the three IDS documents and encloses annotated copies herewith to indicate their consideration.

Response to Amendment
Examiner notes the amendment filed 31 AUG 2021.  The status of the claims is as follows:
Claims 1-8 and 10 are canceled.
Claims 9 and 11-17 are pending.
Claims 9 and 14 are amended.
Claims 16-17 are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Chin Kim on 15 DEC 2021.
The application has been amended as follows:
In Claim 11 at Line 1, the text “The method of claim 10,” is deleted and is replaced with - -The method of claim 9,- -.
In Claim 15 at Line 2, the text “SiO2” is deleted and is replaced with - -SiO2- -.

Allowable Subject Matter
Claims 9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers Kim ‘131 (U.S. PGPub 2014/0024131) and Wang ‘267 (U.S. PGPub 2007/0153267) the closest prior art for the claims.
As regards Claim 9, Kim ‘131 teaches a method for forming a SERS device (PG 0002, 0020, 0025) including forming polymer pillars that extend from a substrate (PG 0027) and coating sidewalls of the polymer pillars with a coating layer after the polymer pillars are formed (PG 0030; if the entire nanofinger is coated, the sidewalls of the nanofinger are necessarily coated as well).  The process of Kim ‘131 teaches the formation of both metal and dielectric layers.  Wang ‘267 teaches a method of formation of nanofinger structures that involves removal of portions of a layer of material to define side walls (PG 0016) and active and inactive SERS nanosurfaces (Claim 51) on the SERS device.  PG 0023 also teaches the techniques discussed are applicable to surface-
The analysis of Claim 9 is generally applicable to Claim 14 as well.  The limitation of imprinting a polymer mass on a substrate with a master defining the polymer pillars is not taught or suggested by Kim ‘131 or Wang ‘267.  It is taught by Li ‘241 at PG 0052.  However, Li ‘241 is not fairly combinable with Kim ‘131 and Wang ‘267 for the same reasons as discussed in the analysis of Claim 9.  Further search and consideration has 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/MICHAEL G MILLER/             Examiner, Art Unit 1712            

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712